IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
STONEWATER ADOLESCENT RECOVERY CENTER PLAINTIFF
v. CIVIL ACTION NO. 3:19-cv-00231-GHD-RP
LAFAYETTE COUNTY, MISSISSIPPI DEFENDANT
OPINION

Presently before the Court is the Plaintiff's motion for preliminary injunction [15] and the
Defendant’s request for the Court to abstain from hearing this matter pursuant to the abstention
doctrine promulgated by the United States Supreme Court in Colorado River Water Conservation
District v. United States, 424 U.S. 800 (1976). Upon due consideration, the Court finds that
abstention pursuant to Colorado River is appropriate. As further explained herein, the Court will
stay, rather than dismiss, these proceedings under Colorado River, pending the outcome of the

pending state court litigation.

1. Factual and Procedural Background

The Plaintiff, which operates a residential rehabilitation center near Oxford for adolescent
males between 12-18 years of age who suffer from substance abuse and/or mental health disorders,
filed its federal Complaint in this matter on October 24, 2019 [1]. The subject facility, which
opened in March 2017 and encompasses approximately 65 acres, presently has 16 beds for resident
patients and seeks to add 16 more beds per year for the next four years — to a total of 80 beds [Doc.
1, at p. 2]. The Plaintiff's proposed plan is subject to the Lafayette County Subdivision
Regulations, which places it under the purview of the Lafayette County Planning Commission and
the Lafayette County Board of Supervisors, which have authority to approve or deny the requested

expansion [Doc. 1, at p. 5].
In November 2017, the Plaintiff submitted its expansion plan to the Planning Commission
[Doc. 1, at p. 6]. The Commission held a hearing on November 28, 2017, and denied the Plaintiff's
request [/d.]. The Plaintiff then appealed the Commission’s decision to the Lafayette County
Board of Supervisors, which is the sole defendant in this litigation [Doc. 1, at p. 7]. After the
Plaintiff submitted numerous requests seeking to delay the Board from conducting a hearing
relative to the Plaintiff's expansion request, the Defendant held a hearing on June 3, 2019, and
ultimately denied the Plaintiff's appeal [Doc. 1, at p. 10]. Pursuant to Section 11-51-75 of the
Mississippi Code, the Plaintiff then filed an appeal of the Defendant Board’s decision with the
Lafayette County Circuit Court on June 12, 2019, over four months prior to the filing of the present
suit, arguing, inter alia, that the Board’s decision was arbitrary and capricious and in violation of
the Fair Housing Act (“FHA”, 42 U.S.C. §§ 3602, 3604) and the Americans with Disabilities Act
(“ADA”, 42 U.S.C. §§ 12102, 12132) [Doc. 18-6, at p. 2]. That appeal remains pending before
the state circuit court.

This litigation followed on October 24, 2019, with the Plaintiff asserting claims for
violation of the FHA and ADA, both of which are likewise asserted in the state court litigation,
alleging that the Board’s denial discriminates against the Plaintiff's putative future handicapped
and/or disabled clients [1]. The Plaintiff has now filed a Motion for Preliminary Injunction [15],
seeking to have the Court order the Defendant to permit the Plaintiff's proposed addition to its site
plan and facility. The Defendant opposes the motion and has requested that this Court abstain
from hearing this matter pursuant to the abstention doctrine set forth by the U.S. Supreme Court
in Colorado River Water Conservation District vy. United States, 424 U.S. 800 (1976).

II. Standard for Abstention under Colorado River

Under the Supreme Court’s Colorado River abstention doctrine, when the proceedings in
two actions pending in state and federal court are sufficiently parallel, the federal court is to
consider the following six factors in deciding whether abstention on its part is appropriate:

(1) the assumption of jurisdiction over any real property by either court;

(2) relative inconvenience of either of the forum courts;

(3) avoidance of piecemeal litigation;

(4) _ the order in which each of the courts obtained jurisdiction;

(5) the extent to which federal law controls; and

(6) the adequacy of the state court proceedings to protect the rights of the party
invoking federal jurisdiction.

Stewart v. W. Heritage Ins. Co., 438 F.3d 488, 491 (Sth Cir. 2006).

Here, the Defendant argues that, under Colorado River, this Court should abstain and
dismiss or stay this matter based on the parallel state court action that the Plaintiff filed some four
months before filing the instant Complaint [Doc. 19, at pp. 10-12].

III. Analysis and Discussion

In its state court appeal of the Board’s decision, the Plaintiff contends both that the Board’s
decision was arbitrary and capricious and that the Board’s decision violates the FHA and ADA,
thereby overlapping completely with the issues and claims raised in the case sub judice [Compare
Doc. No. 1 with Doc. No. 18-6, at pp. 20-21]. The Defendant in turn argues that the instant case
should be dismissed or stayed pursuant to the Supreme Court’s Colorado River abstention
doctrine.!

In Colorado River, the Supreme Court recognized a district court’s authority to abstain

 

1 Regardless of the form of the Defendant’s request, the Court is under a continuing duty to examine its

Jurisdiction in all matters and the Fifth Circuit has made clear that district courts may address the propriety of
abstention sua sponte. Lawrence v. McCarthy, 344 F.3d 467, 470 (5th Cir. 2003); Murphy v. Uncle Ben’s, Inc., 168
F.3d 734, 737 n.! (Sth Cir. 1999); Biel v. Bekmukhamedova, 964 F. Supp. 2d 631, 633 n.1 (E.D. La. 2013).
from exercising jurisdiction over parallel state and federal proceedings because of “considerations
of ‘[w]ise judicial administration, giving regard to conservation of judicial resources and
comprehensive disposition of litigation.’ ” Colorado River, 424 U.S. at 817. Specifically, a district
court may abstain and dismiss or stay the proceedings before it if parallel state and federal actions
exist and exceptional circumstances warrant abstention. See id. at 817-19; Stewart, 438 F.3d at
491. Abstention under the Colorado River doctrine applies “when suits are parallel, having the
same parties and the same issues.” Diamond Offshore Co. v. A&B Builders, Inc., 302 F.3d 531,
540 (Sth Cir. 2002)). “The party seeking a stay or dismissal of the federal case in the event of
concurrent state and federal suits bears the burden of establishing the propriety of abstention under
Colorado River.” Turner v. Pavlicek, No. H-10-00749, 2011 WL 4458757, at *4 (S.D. Tex. Sept.
22, 2011).

First, the court will consider if the proceedings are parallel, and, if they are, the Court will
then review the six pertinent factors in determining if abstention is appropriate. African Methodist
Episcopal Church v. Lucien, 756 F.3d 788, 797 (5th Cir. 2014) (“As an initial step, before applying
the factors, the court must determine if litigation is sufficiently parallel”) (internal quotations

omitted).
a. . Parallel Proceedings

As a threshold matter, the Court must determine whether there are pending parallel state
and federal proceedings. The federal and state court suit should involve the same parties and the
same issues for the litigation to be considered parallel. Stewart, 438 F.3d at 491. A parallel
proceeding exists if there is a “substantial similarity” between the state and federal proceedings,
which occurs when there are similar parties and “a substantial likelihood that the state proceeding

will fully dispose of the claims presented in the federal court.” Jd.; Brandi’s Hope Community
Services, LLC v. Graf, No. 1:18-CV-22-NBB-RP, 2018 WL 3520126, at *2 (N.D. Miss. 2018).

In the case sub judice, both the state and federal proceedings involve the same identical
parties. Additionally, both the state and federal court proceedings involve the same dispute and
the same claims. Because the two proceedings present the same issue and claims - related to the
Plaintiff's denied request to expand its facilities - any decision rendered in the state court appeal
“will fully dispose of the claims presented” in this proceeding. See Air Evac EMS, Inc. v. Tex.,
Dep't of Ins., Div. of Workers' Comp., 851 F.3d 507, 520 (Sth Cir. 2017) (holding that, in making
this determination, a court should “look both to the named parties and to the substance of the claims
asserted to determine whether the state proceeding would be dispositive of a concurrent federal
proceeding.”). The focus is on the ultimate impact on the federal proceeding, such that “[t]he
critical question is whether there is a substantial likelihood that the state litigation will dispose of
all claims presented in the federal case.” Huon v. Johnson & Bell, Ltd., 657 F.3d 641, 646 (7th
Cir. 2011) (emphasis added); Wittner v. Schwartz, No. 3:19-CV-3-DMB-JMV, 2020 WL 853543,
at *2 (N.D. Miss. Feb. 20, 2020).

Here, because the Plaintiff has asserted both its FHA and ADA claims in its state court
appeal, and those are the sole claims pending in this court, the Court finds that there is a substantial
likelihood that the state litigation will dispose of the claims pending in this federal proceeding.
Accordingly, the Court finds that these suits are parallel. Because the Court has determined that
these proceedings are parallel, it must now consider the Colorado River factors to determine if the

circumstances warrant abstention.
b. Colorado River Factors
As noted above, once the Court has found the two actions to be sufficiently parallel, the

Court must then consider the following factors to determine whether circumstances exist that
warrant abstention:

(1) the assumption of jurisdiction over any real property by either court;

(2) relative inconvenience of either of the forum courts;

(3) whether maintaining separate actions may result in piecemeal litigation;

(4) the order in which jurisdiction was obtained by each court;

(5) whether state or federal law controls; and

(6) the adequacy of the state court proceedings to protect the rights of the party invoking
federal jurisdiction.

Kelly Inv., Inc. v. Cont’l Common Corp., 315 F.3d 494, 497 (Sth Cir. 2002) (citing Moses H. Cone
Mem’! Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 16, 103 S. Ct. 927 (1983)).
1. Is there real property over which one court has established jurisdiction?

The Court finds that, given the nature of this dispute and the Plaintiffs request that the
state court and this Court effectively dictate that the Defendant grant the Plaintiff's request to
expand the use of the subject property, the Circuit Court has effectively established jurisdiction
over the Plaintiff's property. In this respect, the above-cited case of Brandi’s Hope Community
Services, 2018 WL 3520126, is instructive. In Brandi’s Hope, the plaintiff organization provided
support services in Northeastern Mississippi to persons with intellectual and developmental
disabilities. Brandi’s Hope Community Services, 2018 WL 3520126, at *1. The organization
leased a residence in Tupelo, Mississippi, and in turn subleased the residence to four unrelated
disabled adults. /d. Members of the surrounding community opposed the plaintiff's use of the

property and litigation in state court ensued. /d. Three months after the state court lawsuit was
filed, the owners of the plaintiff organization filed a federal lawsuit in this district, alleging that
the defendants’ actions violated the Fair Housing Act. Jd. The defendants then moved the federal
court to abstain from hearing the matter based upon Colorado River abstention. Jd. In granting
the defendant’s motion and abstaining, the court noted that this factor of the analysis, whether
either court had established jurisdiction over real property, was affirmatively met and weighed in
favor of abstention. Likewise in this matter, the Court finds that the state court has effectively
established jurisdiction over a res in this matter; the Court therefore finds that this factor weighs
in favor of abstention.
2. Relative Inconvenience of Either Court

Under this factor, the Court finds that neither court can be considered inconvenient for the
parties because both courts are located in northern Mississippi. The court therefore finds that this
factor is neutral.

3. Avoidance of Piecemeal Litigation

The existence of piecemeal litigation was the court’s primary reason for deciding to abstain
in Colorado River because it sought to avoid inconsistent adjudication of the two separate cases.
Colorado River, 424 U.S. at 824; see Stewart, 438 F.3d at 492, citing Black Sea Inv. v. United
Heritage Corp., 204 F.3d 647, 650-51 (Sth Cir. 2000) (holding that when duplicative litigation
exists, Colorado River prevents “piecemeal litigation, and the concomitant danger of inconsistent
rulings with respect to a piece of property.”); Safway Servs., LLC v. P.A.L. Envtl. Safety Corp.,
No. 4:19-CV-8-SA-RP, 2019 WL 3806626, at *3 (N.D. Miss. Aug. 13, 2019). Accordingly, this
factor is crucial to the Court’s determination.

“Piecemeal litigation occurs when different tribunals consider the same issue, thereby

duplicating efforts and possibly reaching different results.” LaDuke v. Burlington N.R. Co., 879
F.2d 1556, 1560 (7th Cir. 1989). Because the policies underlying the Colorado River abstention
doctrine are “considerations of ‘[w]ise judicial administration,’ ” courts have given the greatest
weight to considerations of avoiding piecemeal litigation in deciding whether abstention is
appropriate. Colorado River, 424 U.S. at 817, 819 (holding that the most important factor in that
case weighing in favor of abstention was the avoidance of piecemeal litigation).

The pertinent question with respect to this factor is whether the existence of piecemeal
litigation presents a danger of inconsistent rulings. At issue in both the state and federal
proceedings here is the Defendant’s decision to deny the Plaintiff's expansion request.
Additionally, the Plaintiff's state court appeal completely subsumes and duplicates the claims it
has asserted in this action.2 If the state and federal court proceedings were to continue
simultaneously, both courts will have to consider the same evidence and laws to determine whether
the Board’s decision was lawful. The courts could reach different results on this question. Thus,
there is a significant risk that this Court and the state court could duplicate efforts and reach
different results with respect to the Plaintiff's FHA and ADA claims. Accordingly, the Court finds
that piecemeal litigation exists and there is a danger of inconsistent results between the state court
and this Court. The Court therefore finds that this factor weighs strongly in favor of abstention.
Safway Servs., LLC v. P.A.L. Envtl. Safety Corp., No. 4:19-CV-8-SA-RP, 2019 WL 3806626, at
*4 (N.D. Miss. Aug. 13, 2019); see LaDuke, 879 F.2d at 1560-61 (district court did not abuse its
discretion by abstaining under Colorado River when there was a danger of piecemeal litigation

because “identical issues” would be litigated simultaneously in state and federal courts); see also

 

2 The Plaintiff's state court brief clearly alleges that the Defendant violated both the ADA and FHA, the precise
claims at issue in this lawsuit. Specifically, in its appeal, the Plaintiff avers that “the Board’s decision to deny
Stonewater’s amended site plan was also discriminatory and illegal. ... the Board violated Stonewater’s rights under
the Fair Housing Act (“FHA”) and Americans with Disabilities Act (*ADA”).” [Doc. 18-6, at pp. 20-21]. The
Plaintiff's appeal goes on to set forth the manner in which it alleges the Defendant’s decision violated both the FHA
and the ADA, much in the same manner it has set forth its claims in this lawsuit [1].
Tyrer v. City of South Beloit, Ill, 456 F.3d 744, 756-57 (7th Cir, 2006) (affirming a district court’s
stay of proceedings when “the claims in the federal and state suits [were] predicated on the same
facts and [would] be resolved largely by reference to the same evidence,” resulting in “an undue
risk of conflicting final judgments on the merits”); Maritz v. Starek, No. 4:05CV2093 JCH, 2006
WL 1026925, at *8 n. 2 (E.D. Mo. Apr. 18, 2006) (stating that this factor pointed in favor of
abstention when state and federal proceedings could result in contradictory interpretations of a
trust clause).

Accordingly, given the identity of claims in the two proceedings and the danger of
inconsistent rulings, the Court finds that this factor weighs strongly in favor of abstention.

4. The Order in Which Jurisdiction was Obtained by Each Court

Here, the state court litigation was filed some four months prior to the filing of the
complaint in this matter — the Plaintiff's state court appeal was filed on June 12, 2019, and this
lawsuit was filed on October 24, 2019. Further, as the Court has already observed, the claims in
the state court appeal and this case are identical. Therefore, the court finds that this factor weighs
strongly in favor of abstention. See, e.g., Brandi’s Hope, 2018 WL 3520126, at *3 (holding that
this factor weighed in favor of abstention when state court suit was filed less than four months
prior to initiation of federal action); Maritz, 2006 WL 1026925, at **4—5, *8 (holding that fifth
factor weighed in favor of abstention even though federal plaintiff filed his complaint on
November 7, 2005, and federal defendant amended her state court petition on December 9, 2005,
because related state court proceeding had been originally initiated by non-parties to the federal
proceeding in 2003).

5. Does state or federal law control?

In the case sub judice, the Plaintiff asserts federal claims for violations of the FHA and
ADA in its state court litigation; no additional federal claims are pending before this Court. The
Plaintiff's federal claims that are before this Court are therefore subsumed within the Plaintiff's
state court appeal. Because the state court has jurisdiction to consider the Plaintiff's claims, and
has had the Plaintiff's claims before it for four months longer than this court, the court finds that
this factor is neutral.’

6. Is the state forum adequate to protect the federal plaintiff's rights?

Here, neither party alleges that the Circuit Court, which first had jurisdiction and which
has the Plaintiff's federal claims pending before it, is inadequate to protect the Plaintiff's federal
rights. The Court likewise finds that Circuit Court can ably protect the Plaintiff's federal rights;
as noted above, Circuit Courts in Mississippi are courts of general jurisdiction and Mississippi
Circuit Courts frequently adjudicate both FHA and ADA claims. Accordingly, the Court finds that
this factor weighs in favor of abstention.

In sum, from the analysis of the six factors, the court concludes that factors 1, 3, 4, and 6
weigh in favor of abstention, and that in particular the most crucial factor, the avoidance of
piecemeal litigation, weighs strongly in favor of abstention because the Plaintiff's state court
appeal will likely be determinative of the Plaintiff's claims in this Court. The Court further finds
that factors 2 and 5 are neutral, and that none of the factors weigh against abstention. Accordingly,
this case presents circumstances that warrant abstention, and the Court will abstain in favor of the

state court proceeding. See Colorado River, 424 US, at 819-20.

 

3 In Mississippi, Circuit Courts are courts of general jurisdiction; as such, the Circuit Court of Lafayette County
has jurisdiction over the Plaintiffs FHA and ADA claims. Derr Plantation, Inc. v. Swarek, 14 So. 3d 711, 716
(“circuit courts have general jurisdiction”); see MS Const. Art. 6, Sect. 156 (“The circuit court shall have original
jurisdiction in all matters civil and criminal in this state ...”). In addition, Mississippi Circuit Courts frequently
assume jurisdiction over and adjudicate both ADA and FHA claims, the sole claims presently pending before this
Court. See, e.g., Estate of Kithnl v. Family Dollar Stores of Mississippi, inc., 197 So. 3d 920 (Miss. Ct. App. 2016)
(Circuit Court adjudicated plaintiff's ADA claim); Roundstone Development, LLC v. City of Natchez, 105 So. 3d 342
(Miss. Ct. App. 2011) (Circuit Court adjudicated plaintiff's FHA claim).

10
IV. Conclusion
In sum, for all of the foregoing reasons, considering the relevant factors and looking at the
totality of the circumstances, the Court finds that abstention under Colorado River is appropriate.
The Court finds, however, that a stay of this proceeding, rather than dismissal, is most appropriate.
Accordingly, the Court shall stay the proceedings in this action until the Plaintiff's pending state
Circuit Court appeal has been resolved. The parties shal! notify this Court within fourteen days of
the conclusion of the Plaintiff's state court appeal.

An order in accordance with this opinion shall issue this day.

dh. N. Qarisen

SENIOR U.S. DISTRICT JUDGE

THIS, the q # say of April, 2020.

 

11
